United States Court of Appeals
      for the Federal Circuit
                ______________________

              ALFRED PROCOPIO, JR.,
                 Claimant-Appellant

                           v.

  ROBERT WILKIE, SECRETARY OF VETERANS
                  AFFAIRS,
             Respondent-Appellee
            ______________________

                      2017-1821
                ______________________

    Appeal from the United States Court of Appeals for
Veterans Claims in No. 15-4082, Judge Coral Wong
Pietsch.
                ______________________

        SUA SPONTE HEARING EN BANC
             ______________________

  Before PROST, Chief Judge, NEWMAN, LOURIE, DYK,
 MOORE, O’MALLEY, REYNA, WALLACH, TARANTO, CHEN,
            and STOLL, Circuit Judges. ∗
PER CURIAM.




   ∗
       Circuit Judge Hughes did not participate.
2                                          PROCOPIO   v. WILKIE



                         ORDER
    This case was argued before a panel of three judges on
May 4, 2018. The panel sua sponte requested a poll on
whether to consider this case en banc. A poll was con-
ducted, and a majority of the judges who are in regular
active service voted for en banc consideration.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The court sua sponte orders that this case be heard
        en banc under 28 U.S.C. § 46 and Federal Rule of
        Appellate Procedure 35(a). The en banc court shall
        consist of all circuit judges in regular active service
        who are not recused or disqualified.
    (2) The parties are requested to file new briefs. The
        briefs should address the following issues:
          a. Does the phrase “served in the Republic of
             Vietnam” in 38 U.S.C. § 1116 unambiguously
             include service in offshore waters within the
             legally recognized territorial limits of the
             Republic of Vietnam, regardless of whether
             such service included presence on or within
             the landmass of the Republic of Vietnam?
                   i. What role, if any, does the pro-
                      claimant canon play in this analysis?
    (3) The en banc briefs and briefs of any amici curiae
        shall be electronically filed in the ECF system, and
        thirty paper copies of each brief and any appendix
        shall be filed with the court. Two paper copies of
        all filings shall be served on opposing counsel.
    (4) Mr. Procopio’s en banc brief is due 45 days from the
        date of this order. Any amicus brief supporting Mr.
        Procopio’s position or supporting neither position is
        due within 10 days thereafter. The Secretary’s re-
PROCOPIO   v. WILKIE                                     3



     sponse brief is due within 30 days of service of Mr.
     Procopio’s en banc brief. Any amicus brief support-
     ing the Secretary’s position is due within 10 days
     thereafter. Mr. Procopio’s reply brief is due within
     15 days of service of the Secretary’s response brief.
     Briefs shall adhere to the type-volume limitations
     set forth in Federal Rule of Appellate Procedure 32
     and Federal Circuit Rule 32.
  (5) Briefing should be limited to the issues set forth
      above.
  (6) The court invites the views of amici curiae. Any
      such amicus briefs may be filed without consent
      and leave of court, but otherwise must comply with
      Federal Rule of Appellate Procedure 29 and Feder-
      al Circuit Rule 29. All amicus briefs shall be filed
      as stated above.
  (7) This appeal will be heard en banc on the basis of
      the new briefing ordered herein and oral argument.
  (8) Oral argument will be scheduled at a later date.


                                FOR THE COURT


August 16, 2018                  /s/ Peter R. Marksteiner
     Date                       Peter R. Marksteiner
                                Clerk of Court